OFFICE   OF THE   A-I-I-ORNEY   GENERAL   OF   TEXAS

                              AUSTIN




3ionwaUE.L.8h$lton
oounty duatos,
Jolmwll county
Clubtame, T'uu
         .
             .    .   .   !iiu,QOtVVtS      0F@V4hi8       OoPr6Qt
    to pay       out WtQty       rQQd8   4xwpt  ior  l8vfQl   pltr-
    m48."

                                                   very   truly   yoQr6

                                             ATTmorlgHBILBL           UFTEXU




APFBBfEDOPIEloB t3-
Byt /a/ 8. Ii. B., ChW=m